The plaintiff in error, hereinafter called defendant, was convicted in the district court of Texas county on a charge of forgery in the second degree and was sentenced to serve a term of five years in the state penitentiary.
The evidence discloses that at the time charged, defendant, having a valid check in the sum of $4.70, raised the same to $40.70. An examination of the entire record discloses no substantial error and no reason for a reversal.
We are of the opinion, however, that the punishment assessed under all the circumstances shown is excessive, and that justice requires that the judgment be modified by reducing the imprisonment assessed from five years to three years, and as modified the case is affirmed.